Citation Nr: 0830907	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA)
in Roanoke, Virginia



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from May 1971 to December 
1980.  

In October 2007, the Board of Veterans' Appeals (Board) 
granted an increased evaluation of 70 percent for the 
service-connected dysthymic disorder and post-traumatic 
stress disorder (PTSD) and remanded the raised issue of 
entitlement to a TDIU rating to the RO for additional 
development of the record.  


FINDINGS OF FACT

1.  The veteran is service connected for a disability 
characterized as a dysthymic disorder/PTSD, rated as 70 
percent disabling; he is also service connected for right 
thumb disability, left ear hearing loss, fractured nasal 
septum, hemorrhoids, laceration scar of the right wrist, and 
tinea versicolor, all of which are rated at a noncompensable 
level.  

2.  The veteran is shown to have completed two years of 
college and is working 16 hours a week as an IT "help desk" 
operator.  

3.  The service-connected psychiatric disability is shown to 
preclude the veteran from securing or following a 
substantially gainful occupation consistent with his limited 
educational history and his recent work background showing 
sustained inability to perform employment on a full time 
basis.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 3.340, 3.341, 4.16 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The RO sent the veteran letter in January 2008 in which he 
was informed of the requirements needed to establish 
entitlement to a TDIU rating.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in April 2007.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disability, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)].  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  


Analysis

The Board must determine whether the veteran's service-
connected disabilities, especially his PTSD, prevents him 
from working at substantially gainful employment consistent 
with his work background and education.  

Here, the record shows that the veteran has experience some 
degree of social and industrial inadaptability since service.  
In rating decision of July 1983, the RO granted service 
connection for recurrent major depression with a dependent 
personality disorder.  His rating was increase from 10 to 30 
percent effective on April 1, 1984.  This was increased to 50 
percent, effective on January 1, 1989.  Ultimately, the 
rating was raised to 70 percent.  

The veteran in this regard is shown to have completed two 
years of college and is currently working 16 hours a week as 
an IT specialist at a "help desk."  

The veteran's only significant service-connected disability 
is his psychiatric disability, rated as 70 percent disabling.  
Therefore, he meets the percentage standards for 
consideration of a TDIU rating.  

Before a total compensation rating based upon individual 
unemployability can be granted, there must also be a 
determination that the service-connected disability is 
sufficient to produce unemployability without regard to 
advancing age or non-service connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

The Board must initially determine whether the veteran is 
currently gainfully employed.  

Substantially gainful employment is that employment which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  

In Moore, 1 Vet. App. at 359 (1991), the Court of Appeals for 
Veterans Claims (Court) further discussed the meaning of 
substantially gainful employment.  The Court noted the 
following standard announced by a United States Federal 
Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):

It is clear that the claimant need not 
be a total "basket case" before the 
courts find that there is an inability 
to engage in substantial gainful 
activity.  The question must be looked 
at in a practical manner, and mere 
theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  

Based on the evidence of record, the Board finds that the 
veteran's current employment of 16 hours a week is less than 
half of a normal work week and must be considered marginal 
employment rather than substantially gainful employment.  
Consequently, the Board must now determine whether the 
veteran's service-connected psychiatric disability is severe 
enough to prevent him from obtaining and maintaining 
substantially gainful employment.  

The medical evidence on file reveals several hospitalizations 
for suicide attempts, with diagnoses of psychiatric 
disability and alcohol abuse.  The recent GAF scores on file 
range from 30, on hospital admission in October 2003, to 60, 
which was diagnosed on psychiatric evaluation in September 
2006.  The GAF score on VA examination in April 2007 was 41, 
which was noted to involve serious impairment in social, 
occupational, or school functioning.  

The veteran was granted Social Security disability benefits 
effective on September 27, 2002, with a primary diagnosis of 
mood disorders and a secondary diagnosis of anxiety 
disorders.  

In a related examination report from the state department of 
rehabilitative services in November 2003, a licensed clinical 
psychologist rendered a clinical impression of major 
depressive disorder, PTSD and substance abuse disorder, 
alcohol in remission for six years and opined that there was 
a possibility that the veteran might be able to return to 
gainful employment once the condition stabilized, but 
certainly not at the present.  

When examined on a fee basis in September 2006 for VA, the 
veteran complained of having insomnia, irritability, anger, 
nightmares and flashbacks of Vietnam, difficulty 
concentrating, hypervigilance, social isolation, diminished 
participation in activities, a restricted range of affect, an 
exaggerated startle response, and depression.  The private 
physician concluded that the veteran was capable of working 
full time, although he needed structure and to be without 
significant interpersonal interaction.  

Another VA psychiatric examination, in April 2007, was based 
on a review of the claims file and examination of the 
veteran.  It was noted that the veteran was taking several 
medications for his psychiatric problems.  He was married to 
his fourth wife.  

The veteran said that he did not have any close friends.  He 
had a history of suicide attempts and of assaultive behavior.  
He structured his time to minimize social contacts, as they 
provoked significant anxiety and distress.  His job involved 
helping people over the telephone with IT questions, which 
meant that he did not have physical contact with co-workers 
or customers.  

On mental status evaluation, the veteran's affect was 
constricted, and his mood was anxious.  He had a history of 
inappropriate behavior, panic attacks two or three times a 
week, suicidal thoughts, intrusive thoughts, avoidance of 
stimuli associated with past trauma, insomnia, irritability, 
hypervigilance, exaggerated startle response and a desire to 
be left alone.  The examiner noted that the veteran had some 
or all of these symptoms on a daily basis, with extreme 
severity.  The pertinent diagnoses were those of PTSD; major 
depression, recurrent, severe.  

Although the VA examiner concluded that total occupational 
and social impairment due to PTSD was not shown, he found 
that the veteran's PTSD did result in deficiencies in 
thinking, family relations, work and mood.  With respect to 
mood, it was noted that the veteran was almost constantly 
working to avoid exposure to stimuli that would result in 
flashbacks, intensified anxiety/panic reactions and fear.  

Based on his findings, the VA examiner said that the veteran 
could not work more than a few days a week and would need to 
be allowed to miss work if needed and not work face-to-face 
with customers and rarely with supervisors.  

Based on its review of the facts in this case, the Board 
finds that the evidentiary record clearly shows that the 
veteran recently is experiencing significant impairment of 
both social and industrial adaptability due to the service-
connected disability.  This incapacity has been present in 
varying degrees over the years since service.  

While the medical record suggests that the veteran might be 
able to work in certain settings that would involve limited 
social interaction, it is not clear that this would equate 
with substantially gainful employment or be possible under 
the ordinary conditions of life.  

Factoring in the veteran's educational and work background, 
the Board finds that the service-connected psychiatric 
disability is shown to likely preclude the veteran from 
returning to work on a full time basis and certainly from 
securing and following substantially gainful employment.  

Accordingly, to the extent that he shown to be so impaired on 
a sustained basis and is receiving Social Security disability 
benefits, the Board finds that a TDIU rating is warranted in 
this case.  

In adjudicating this claim, the Board has applied the 
benefit-of-the-doubt doctrine to reach a favorable decision.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

A TDIU rating is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


